        Case 3:19-cr-00431-WHA Document 20 Filed 07/10/20 Page 1 of 2

                                                                        FILED
 1   John Hamasaki (SBN: 260031)
     john@hamasakilaw.com                                                  Jul 10 2020
 2   HAMASAKI LAW
     534 Pacific Avenue
     San Francisco, CA 94133                                         SUSANY. SOONG
 3
     Tel: (415) 525-4245                                        CLERK, U.S. DISTRICT COURT
 4   Fax: (415) 276-2871                                     NORTHERN DISTRICT OF CALIFORNIA
 5
                                                                      SAN FRANCISCO
     Attorney for Defendant
 6   PETER EIDELMAN

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11
                                                        CASE NO. CR-19-00431-WHA
12   UNITED STATES OF AMERICA,
                                                         [PROPOSED] ORDER GRANTING
13                                                       DEFENDANT PETER EIDELMAN’S
                     Plaintiff,                          ADMINISTRATIVE MOTION TO FILE
14                                                       CHARACTER REFERENCE LETTERS,
            v.
                                                         PSYCHOLOGICAL EVALUATION, AND
15                                                       THERAPIST LETTER UNDER SEAL
     PETER EIDELMAN,
16
                     Defendant.
                                                        Date:     July 14, 2020
17
                                                        Time:     1:30 p.m.
18                                                      Court:    Hon. William H. Alsup

19
            Good cause having been shown, IT IS HEREBY ORDERED that the following
20
     character reference letters, psychological evaluation report, and therapist letter shall be filed
21
     under seal:
22
        1. February 12, 2020 Letter from Peter Eidelman;
23
        2. February 11, 2020 Letter from Sharon Parvizi;
24
        3. December 3, 2019 Letter from Lauren Parvizi;
25
        4. December 30, 2019 Letter from Parker Cox;
26
        5. November 27, 2019 Letter from Sydnie Eidelman;
27
        6. December 16, 2019 Letter from Charlotte Eidelman;
28
                                                      -1 -
                                              [PROPOSED] ORDER
                                           Case No.: CR-19-00431-WHA
       Case 3:19-cr-00431-WHA Document 20 Filed 07/10/20 Page 2 of 2



 1      7. December 4, 2019 Letter from Allison Gregg;

 2      8. Undated Letter from James Andrew Eidelman;

 3      9. November 30, 2019 Letter from Cyndie Lane;

 4      10. December 4, 2019 Letter from John Lane;

 5      11. December 2, 2019 Letter from Karen Lane;

 6      12. January 1, 2019 Letter from Sandra Lane;

 7      13. December 1, 2019 Letter from Diana Lane;

 8      14. December 24, 2019 Letter from Jerry Lane;

 9      15. December 1, 2019 Letter from Vera Lane;

10      16. November 30, 2019 Letter from Joan Murrin;

11      17. December 1, 2019 Letter from Michael Lutter;

12      18. December 4, 2019 Letter from Michael Parlapiano;

13      19. November 27, 2019 Letter from Joel Dunn;

14      20. December 29, 2019 Letter from Yousef Parvizi;

15      21. December 5, 2019 Letter from Robert Kasman;

16      22. February 25, 2020 Psychological Assessment Report from Amanda Gregory;

17      23. February 3, 2020 Letter from Kaye Bishop.

18   IT IS SO ORDERED.

19

20

21   Dated: _______________________
                July 9, 2020.                           _________________________________
                                                        William H. Alsup
22                                                      United Stated District Court Judge
23

24

25

26

27

28
                                                 -2 -
                                          [PROPOSED] ORDER
                                       Case No.: CR-19-00431-WHA
